DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-7, 9-10 and 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.  Claims 1-3, 8 and 11-13 are examined as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. in US 2018/0182333 (hereinafter Ahn).

Regarding claim 1, Ahn discloses an apparatus (Ahn’s par. 2) comprising: one or more receive channels (Ahn’s Fig. 6 and par. 97, 99), each receive channel configured to scan a corresponding group of sensors of a plurality of sensors (Ahn’s Fig. 6 and par. 99); a plurality of 
Ahn fails to explicitly disclose detecting one or more opens among the plurality of sensors based on an AC current sensing of each of the one or more receive channels. 
However, Ahn does disclose detecting one or more opens among the plurality of sensors (Ahn’s Fig. 13-14 and par. 139-146) based on what appears to be an AC current wave (Ahn’s Fig. 13 and par. 84, 141, 148: driving signal shown as pulsed squared wave), open detection using mux (Ahn’s Fig. 16 and par. 161) and detecting both an open and short circuit on a panel (Ahn’s par. 170). Therefore, it would have been obvious to one of ordinary skill in the art, that the open detection method of Ahn’s Figs. 13-14 could be applied to the channels of Ahn’s Fig. 6 and that the driving signal would be an AC current signal, in order to obtain the predictable result of open circuit detection with MUX (Ahn’s Fig. 16 and par. 161) and a driving pulsed square wave (Ahn’s Fig. 13).  By doing such combination, Ahn discloses:
An apparatus (Ahn’s par. 2) comprising: 
one or more receive channels (Ahn’s Fig. 6 and par. 97, 99: see units 514 in channels 610), each receive channel configured to scan a corresponding group of sensors (Ahn’s Fig. 6 and par. 99: see 514 for a group of ELs in a channel) of a plurality of sensors (Ahn’s Fig. 6: see ELs); 
a plurality of multiplexers (Ahn’s Fig. 6 and par. 100: see 616), each multiplexer configured to selectively couple a respective sensor of the plurality of sensors (Ahn’s Fig. 6 and par. 100-101) to a corresponding receive channel or a reference voltage (Ahn’s Figs. 4, 6, 8, 13-
a processing device (Ahn’s par. 112) configured to: 
detect one or more shorts among the plurality of sensors (Ahn’s Figs. 8-11 and par. 116) based on DC current sensing (Ahn’s par. 77: DC current, par. 116-118: short detection); and 
detect one or more opens among the plurality of sensors (Ahn’s Fig. 13-16 and par. 139-146) based on AC current sensing (Ahn’s Fig. 13 and par. 141, 148: driving signal shown as pulsed squared wave) of each of the one or more receive channels (upon combination, open detection method is applied to channels of Fig. 6 per open detection with MUX of par. 161 and Fig. 16).

Regarding claim 2, Ahn discloses wherein to detect the one or more shorts (Ahn’s Fig. 11 and par. 128), the processing device is configured to: 
Iteratively (Ahn’s Fig. 11: four detection periods), until each of the plurality of sensors has been scanned (Ahn’s Figs. 6, 7, 11 and par. 100, 111-112, 129: all sensors driven with 5V for response signal for short circuit detection), connect a single unscanned sensor of each group of sensors (Ahn’s Figs. 6, 11 and par. 100, 129: a sensor in a channel connected to 5V and response signal to 514) to a corresponding receive channel (Ahn’s Figs. 6-7 and par. 100, 111-112: response sensed voltage formed at driven electrode) to scan the single sensor of each group of sensors in parallel (Ahn’s Fig. 11 and par. 129: each channel being supplied on the first column sensor with 5V for short circuit detection), while each other sensor in the plurality of sensors is connected to a reference voltage (Ahn’s Fig. 11 and par. 129: 0V); and 
scan each group of sensors sequentially (Ahn’s Fig. 11 and par. 128: by column on each channel), wherein to scan a group of sensors the processing device is configured to: 
connect each of the sensors in the group of sensors to a corresponding receive channel (Ahn’s Figs. 6-7, 11 and par. 100, 111-112, 129: mux transmits to 514 the response sensed .

Claims 3, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Hotelling et al. in US 2010/0194695 (hereinafter Hotelling).

Regarding claim 3, Ahn fails to disclose the reference voltage is a compensation signal applied to the plurality of sensors to minimize the capacitance seen by each receive channel.  
However, in the related field of endeavor of integrated capacitive touch panels, Hotelling discloses grounding the data lines when performing touch operations to reduce the parasitic capacitance (Hotelling’s par. 58). 
Therefore, it would have been obvious to one of ordinary skill in the art for: 
the reference voltage (Ahn’s Fig. 11 and par. 129: 0V equivalent to Hotelling’s par. 58: ground) to be a compensation signal (Hotelling’s par. 58: ground applied as compensation to data lines when touch mode to reduce parasitic capacitance) applied to the plurality of sensors (Ahn’s Fig. 11 and par. 129: 0V) to minimize the capacitance seen by each receive channel (Hotelling’s par. 5, 58: reduced parasitic capacitance sensed);
in order to obtain the benefit of reducing adverse effects on the touch circuit (Hotelling’s par. 5, 41, 58) and because Ahn already discloses synchronizing the data voltage with the touch driving signal (Ahn’s par. 152).

Regarding claim 8, Ahn discloses a system (Ahn’s par. 2) comprising: a touch panel comprising a plurality of sensors (Ahn’s Fig. 1 and par. 54-55); and a touch screen controller operatively coupled to the touch panel (Ahn’s Fig. 1 and par. 45-48, 112), the touch screen controller comprising: one or more receive channels (Ahn’s Fig. 6 and par. 97, 99: see units 514 
apply a compensation signal to one or more of gate lines and data lines of the touch panel (Ahn’s Fig. 1 and par. 152) and detect a baseline capacitance (Ahn’s par. 155-156); detect one or more shorts among the plurality of sensors based on DC current sensing (Ahn’s Figs. 8-11 and par. 77, 116-118).
Ahn fails to explicitly disclose detecting one or more opens among the plurality of sensors based on an AC current sensing of each of the one or more receive channels, or the compensation signal to minimize the baseline capacitance of each receive channel.
However, Ahn does disclose detecting one or more opens among the plurality of sensors (Ahn’s Fig. 13-14 and par. 139-146) based on what appears to be an AC current wave (Ahn’s Fig. 13 and par. 84, 141, 148: driving signal shown as pulsed squared wave), open detection using mux (Ahn’s Fig. 16 and par. 161) and detecting both an open and short circuit on a panel (Ahn’s par. 170). Therefore, it would have been obvious to one of ordinary skill in the art, that the open detection method of Ahn’s Figs. 13-14 could be applied to the channels of Ahn’s Fig. 6 and that the driving signal would be an AC current signal, in order to obtain the predictable result of open circuit detection with MUX (Ahn’s Fig. 16 and par. 161) and a driving pulsed square wave (Ahn’s Fig. 13).  
Still Ahn fails to disclose the compensation signal to minimize the baseline capacitance of each receive channel.
Nevertheless, in the related field of endeavor of integrated capacitive touch panels, Hotelling discloses grounding the data lines when performing touch operations to reduce the parasitic capacitance (Hotelling’s par. 58). 
Thus, it would have been obvious to one of ordinary skill in the art that the applied compensation signal to one or more of gate lines and data lines of the touch panel (Ahn’s Fig. 1 and par. 152) minimizes a baseline capacitance of each receive channel (Ahn’s par. 155-156: 
By doing such combination, Ahn in view of Hotelling disclose:
A system (Ahn’s par. 2) comprising: 
a touch panel (Ahn’s Fig. 1 and par. 54) comprising a plurality of sensors (Ahn’s Fig. 1 and par. 55: ELs); and 
a touch screen controller (Ahn’s Fig. 1 and par. 45-48, 112) operatively coupled to the touch panel (Ahn’s Fig. 1), the touch screen controller comprising: 
one or more receive channels (Ahn’s Fig. 6 and par. 97, 99: see units 514 in channels 610), each receive channel configured to scan a corresponding group of sensors of the plurality of sensors (Ahn’s Fig. 6 and par. 99: see 514 for a group of ELs in a channel), the touch screen controller configured to: 
apply a compensation signal (Ahn’s par. 152: Saux2) to one or more of gate lines and data lines of the touch panel (Ahn’s Fig. 1 and par. 152) to minimize a baseline capacitance of each receive channel (Ahn’s par. 155-156: base value which upon combination with Hotelling’s par. 58: data lines grounded is minimized by reducing the parasitic capacitance); 
detect one or more shorts among the plurality of sensors (Ahn’s Figs. 8-11 and par. 116) based on DC current sensing (Ahn’s par. 77: DC current, par. 116-118: short detection); and 
detect one or more opens among the plurality of sensors (Ahn’s Fig. 13-16 and par. 139-146) based on AC current sensing (Ahn’s Fig. 13 and par. 141, 148: driving signal shown as pulsed squared wave) of each of the one or more receive channels (upon combination, open detection method is applied to channels of Fig. 6 per open detection with MUX of par. 161 and Fig. 16).

claim 11, Ahn in view of Hotelling disclose wherein the touch screen controller is operatively coupled to the touch panel in a true in-cell configuration (Ahn’s Fig. 1 and par. 54, 63).

Regarding claim 12, Ahn in view of Hotelling disclose all limitations as explained for claim 2.

Regarding claim 13, Ahn in view of Hotelling disclose wherein the reference voltage (Ahn’s Fig. 11 and par. 129: 0V equivalent to Hotelling’s par. 58: ground) is the compensation signal (Hotelling’s par. 58: ground applied as compensation to data lines when touch mode to reduce parasitic capacitance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LILIANA CERULLO/Primary Examiner, Art Unit 2621